              Case 0:21-cv-00045-NDF Document 1 Filed 03/05/21 Page 1 of 7
Christine Stickley, Esq. WSB#6-3533
Gordon Rees Scully Mansukhani, LLP
515 E. Ivinson, Suite 108
Laramie, WY 82070
T: (307) 365-6741
F: (307) 222-7825
cstickley@grsm
Attorneys for Defendant TA Operating LLC


                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF WYOMING

 CHARLES G. LATTERNER,              )
                                    )                  Civil Case Number:
                         Plaintiff, )
 vs.                                )
                                    )
 TA OPERATING LLC dba TA FT. )
 BRIDGER TRAVEL CENTER, a foreign )
 limited liability company,         )
                                    )
                                    )
                         Defendant. )
                                    )
                                           NOTICE OF REMOVAL


         Defendant TA Operating LLC (“TA Operating”), by and through undersigned counsel and

pursuant to 28 U.S.C. §§ 1332(a)(1), 1441, and 1446 and Local Rule 81.1, hereby provides notice

of removal of this action from the Third Judicial District Court of Uinta County, Wyoming to the

United States District Court for the District of Wyoming. In support of this Notice of Removal,

TA Operating states as follows:

                                 I.        THE STATE COURT ACTION

         1.       On February 10, 2021, Plaintiff Charles G. Latterner (“Plaintiff”) filed this civil

lawsuit against TA Operating in the Third Judicial District Court of Uinta County, Wyoming,

captioned Charles G. Latterner v. TA Operating LLC dba TA Ft. Bridger Travel Center, Case No.

21-27 (the “State Court Action”). A copy of the Original Complaint and summons filed by Plaintiff

in the State Court Action is attached hereto as Exhibit 1.
             Case 0:21-cv-00045-NDF Document 1 Filed 03/05/21 Page 2 of 7




        2.         TA Operating was served with a copy of the Complaint in the State Court Action

on February 17, 2021. Id.

        3.         As of the filing of this Notice of Removal, TA Operating has not responded or

otherwise answered the Complaint in state court.

        4.         In his Complaint, Plaintiff alleges that Defendant’s negligence caused him to

sustain serious injuries after slipping on a sheet of ice and falling onto Defendant’s parking lot.

Ex. 1 at Complaint, ¶¶ 8-11.

        5.         Plaintiff asserts that his “damages complained of exceed $50,000 exclusive of

attorney’s fees and costs.” Id. at ¶ 4.

             II.      GROUNDS FOR REMOVAL – DIVERSITY JURISDICTION

        6.         TA Operating is entitled to remove the state court action to this Court pursuant to

28 U.S.C. §§1332, 1441, and 1446, because this action is a civil action involving an amount in

controversy exceeding $75,000.00, between parties with complete diversity of citizenship. 28

U.S.C. § 1332(a) [district courts have original jurisdiction where the matter in controversy: (1)

exceeds the sum of $75,000.00, exclusive of costs and interest; and (2) is between citizens of

different states].

        7.         Under the federal removal statute, “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

        8.         Removal is proper here because this Court has diversity jurisdiction over Plaintiff’s

claims pursuant to 28 U.S.C. § 1332(a)(1). See Therrien v. Target Corp., 617 F.3d 1242, 1247




                                                    -2-
            Case 0:21-cv-00045-NDF Document 1 Filed 03/05/21 Page 3 of 7




(10th Cir. 2010) (removal to federal district court is warranted where “diversity jurisdiction” under

28 U.S.C. § 1332(a)(1) is present).

                            III.      DIVERSITY OF CITIZENSHIP

       9.      This is an action between parties with complete diversity of citizenship.

       10.     Diversity of citizenship exists where the matter in controversy is between citizens

of different states. 28 U.S.C. §1332(a). An individual’s citizenship is determined by his or her

domicile, i.e. where he resides and intends to remain. Crowley v. Glaze, 710 F.2d 676, 678 (10th

Cir.1983). Plaintiff Charles Latterner is a citizen of the State of Utah. Ex. 1 at Complaint, ¶ 1.

       11.     “Like every other circuit to consider this question, [the Tenth Circuit] concluded an

LLC, as an unincorporated association, takes the citizenship of all its members.” Siloam Springs

Hotel, LLC v. Century Surety Company, 781 F.3d 1233, 1234 (10th Cir. 2015).

       12.     For purposes of diversity jurisdiction, a corporation is deemed to be a citizen of

both the state in which it is incorporated and the state where it has its principal place of business.

28 U.S.C. §1332(c)(1). A corporation’s principal place of business is determined by the “nerve

center” test, i.e., “the phrase ‘principal place of business’ refers to the place where the

corporation’s high level officers direct, control, and coordinate the corporation’s activities.” Hertz

Corp. v. Friend, 559 U.S. 77, 80-81 (2010).

       13.     Defendant TA Operating is and was at the time the State Court Action commenced,

a Delaware Limited Liability Company organized in the State of Delaware and is domiciled and

has its principal place of business in the State of Ohio at 24601 Center Ridge Road in Westlake,

Ohio. The sole member of TA Operating LLC is TravelCenters of America Inc. TravelCenters of




                                                 -3-
           Case 0:21-cv-00045-NDF Document 1 Filed 03/05/21 Page 4 of 7




America Inc. is incorporated in the State of Maryland with its “nerve center” located in the State

of Ohio at 24601 Center Ridge Road in Westlake, Ohio.

        14.     No change in the citizenship of TA Operating or TravelCenters of America Inc. has

occurred since commencement of the state court action. Thus, because Plaintiff and TA Operating

are from different states, complete diversity of citizenship exists, and the first prong of 28 U.S.C.

§ 1332(a) is satisfied.

                             IV.     AMOUNT IN CONTROVERSY

        15.     Subject matter jurisdiction under 28 U.S.C. § 1332(a) requires, in addition to

diversity of citizenship, an amount in controversy in excess of “$75,000, exclusive of interest and

costs.” The amount-in-controversy is “an estimate of the amount that will be put at issue in the

course of the litigation.” McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008).

        16.     A defendant’s notice of removal need only include “a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 574 U.S. 81, 89 (2014). Evidence establishing the amount in controversy is

required “only when the plaintiff contests, or the court questions, the defendant's allegation.” Id.

        17.     While Plaintiff did not explicitly plead an amount-in-controversy in excess of

$75,000.00, the allegations in his Complaint support such a claim.

        18.     Plaintiff asserts in his Complaint that he has “suffered serious injuries, including,

but not limited to, a severe rotator cuff injury requiring multiple surgical corrections which resulted

in permanent injuries and significant pain and suffering” and his damages exceed the state court

jurisdictional amount of $50,000. Ex. 1 at Complaint, ¶¶ 4, 11.




                                                 -4-
            Case 0:21-cv-00045-NDF Document 1 Filed 03/05/21 Page 5 of 7




          19.   For his “serious injuries” Plaintiff seeks general damages in the form of “significant

pain and suffering, permanent impairment and loss of enjoyment of life” and special damages in

the form of past and future medical expenses. Id. at ¶¶ 17, 19, 29.

          20.   The notice of “multiple surgical corrections” is enough to plausibly allege that past

medical expenses alone exceed the $75,000 threshold. That combined with allegations of

permanent injuries and “significant pain and suffering” makes clear that the amount in controversy

exceeds the $75,000 jurisdictional requirement. Thus, TA Operating has satisfied its burden by

plausibly alleging in its notice that the jurisdictional threshold has been met.

          21.   Satisfaction of the diversity and the amount in controversy requirements renders

removal of the State Court Action proper.

   III.     ALL PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

          22.   TA Operating was served with the Complaint on February 17, 2021. This Notice of

Removal has been filed within thirty days of service. Thus, removal is timely pursuant to 28

U.S.C. § 1446(b)(1).

          23.   A copy of the Notice of Filing of Notice of Removal, attached hereto as Exhibit 2,

will be timely filed with the Clerk of the District Court for Uinta County, Wyoming and served on

Plaintiff’s counsel pursuant to 28 U.S.C. § 1446(d).

          24.   Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

received by TA Operating in the State Court Action are attached hereto as Exhibit 1.

          25.   Venue is proper in this Court under 28 U.S.C. § 1446(a) because the United States

District Court for the District of Wyoming is the district court of the United States for the district




                                                 -5-
          Case 0:21-cv-00045-NDF Document 1 Filed 03/05/21 Page 6 of 7




and division within which the State Court Action is pending. See 28 U.S.C. § 131 (“Wyoming . . .

constitute[s] one judicial district” and Uinta County is in Wyoming).

       26.     Based on the foregoing, this Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 1332(a), 1332(d), and 1441, and the claims may be removed to this Court pursuant to

28 U.S.C. §§ 1441 and 1446.

                                     IV.       CONCLUSION

       27.     TA Operating respectfully requests that the State Court Action be removed to the

United States District Court for the District of Wyoming.

       28.     By this Notice of Removal, TA Operating does not waive any objections or

defenses it may have to this action, including, but not limited to, improper service of process, lack

of personal jurisdiction, or improper venue.

       29.     TA Operating does not admit any of the allegations of Plaintiff’s Complaint except

as specifically admitted herein.

       DATED this 5th day of March, 2021.


                                                      s/ Christine Stickley
                                                      Christine Stickley, WSB# 6-3533
                                                      Gordon Rees Scully Mansukhani, LLP
                                                      515 E. Ivinson, Suite 108
                                                      Laramie, Wyoming 82070
                                                      Phone: (307) 365-6742
                                                      Email: cstickley@grsm.com
                                                      Attorney for Defendant




                                                -6-
                            Case 0:21-cv-00045-NDF Document 1 Filed 03/05/21 Page 7 of 7




                                                 CERTIFICATE OF SERVICE

                         The foregoing Notice of Removal was electronically filed with the Court on this 5th day

                  of March, 2021. Notice of this filing will be sent by operation of the Court’s case management

                  and electronic case filing system. A copy of the foregoing was also served by electronic mail to

                  Plaintiff’s Counsel:

                         Mark W. Harris
                         Harris Law Office, P.C.
                         1044 Main Street, Ste. A.
                         Evanston, WY 82930
                         mark@hlfpc.com


                                                              s/ Christine Stickley
                                                              Attorney for Defendant




1211009/56651001v.2




                                                                -7-
